Citation Nr: 1547065	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an increased rating for left leg shin splints, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right leg shin splints, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2015.  A transcript of that hearing is of record.

The Veteran previously submitted a claim of entitlement to service connection for PTSD, which was denied in a September 2004 rating decision.  He sought to reopen his claim in 2008, which was denied in an October 2008 rating decision.  In October 2015, the Veteran submitted an official summary history of the U.S.S. Enterprise from the Dictionary of American Naval Fighting Ships (DANFS).  See DANFS Online History of U.S.S. Enterprise VIII (CVAN-65) from 1986-1990 (Ship History), received October 2015.  This history, compiled by the U.S. Navy, had been in existence but not associated with the claims file at the time his claim was previously decided.  The Board finds that this official service department record is relevant to the Veteran's claim because it corroborates his reported in-service stressor, i.e., the death of his friend and shipmate.  See id; see also April 2004 VA Psychology Note; Hearing Tr. at 6.  The Board notes that although the Veteran did not provide a stressor statement in connection with his original claim, the information concerning his reported stressor was contained in his VA medical records.  See April 2004 VA Psychology Note.  Accordingly, the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2015); see also Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD with depression is related to a corroborated in-service stressor.  

2.  Prior to the issuance of a decision in the appeal, the Veteran withdrew his claims for an increased rating for his left leg and right leg shin splints.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).

2.  The criteria for withdrawal of a claim for an increased rating for left leg shin splints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a claim for an increased rating for right leg shin splints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The Board finds that service connection for PTSD with depression is warranted.  The Veteran was diagnosed with PTSD by a VA psychiatrist in April 2004 based on his reported stressor of seeing his friend and shipmate, D.M., killed by a propeller.  See April 2004 VA Psychology Notes; see also Hearing Tr. at 6.  His medical records show that his depression is part of his PTSD symptoms.  See April 2004 VA Psychology Notes; see also January 2009 to March 2010 VA Medical Records.  His service personnel records show that he served aboard the U.S.S Enterprise from 1987 to 1990.  See Service Personnel Records, History of Assignments.  Finally, the summary history of the U.S.S. Enterprise submitted by the Veteran in October 2015 corroborates his reported stressor.  See Ship History received October 2015 (noting death of D.M. in a flight deck accident involving propeller).  Thus, all three elements necessary to establish service connection for PTSD with depression have been met.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Withdrawn Increased Ratings Claims

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the October 2015 hearing before the Board, the Veteran withdrew his appeal in connection with claims for an increased rating for his left leg and right leg shin splints.  See October 2015 Hearing Tr. at 2-3.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.






ORDER

Service connection for PTSD with depression is granted.

The appeal regarding the claim for an increased rating for right leg shin splints is dismissed.

The appeal regarding the claim an increased rating for right leg shin splints is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


